      Case 2:11-cr-00028-SSV-JCW Document 143 Filed 07/28/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                        NO. 11-28

    ALVIN NEAL                                             SECTION “R” (1)



                         ORDER AND REASONS


       Before the Court is defendant Alvin Neal’s motion for appointment of

counsel to assist him in filing a motion for compassionate release in light of

the COVID-19 pandemic.1 The Court denies the motion.



I.     BACKGROUND

       Defendant Alvin Neal was charged with five counts of possession with

intent to distribute cocaine hydrochloride and cocaine base.2 Neal pleaded

guilty to three counts, and the government dismissed the remaining two

counts.3 The Court sentenced Neal to 209 months’ imprisonment.4 Neal is

currently incarcerated at Oakdale I FCI, with an expected release date of July




1      R. Doc. 140.
2      R. Doc. 1.
3      R. Doc. 42 (plea agreement), R. Doc. 39 (minute entry).
4      R. Doc. 98 at 3 (judgment); R. Doc. 94 (minute entry).
      Case 2:11-cr-00028-SSV-JCW Document 143 Filed 07/28/20 Page 2 of 5



10, 2021.5 Defendant represents that he will be moved to a halfway house on

August 10, 2020.6

       Neal now ask the Court to “appoint a public defendant counsel to file a

motion of Compassionate Release due to the Extraordinary Circumstances

facing Oakdale Federal Prison.”7 Neal states that he has been “ quarantine[d]

for 2 months due to testing positive of COVID-19 in April.” 8 He also states

that he is “considered high risk and the conditions of the prison isn’t [sic]

getting any safe [sic].”9



II.    DISCUSSION

       Defendant requests that the Court appoint a public defender to assist

him in filing a motion for compassionate release. But defendant has not

demonstrated that his motion for compassionate release would have any

merit. A reduction must be “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

application notes to the relevant policy statement identify three discrete




5     See     Inmate    Locator,   Federal      Bureau       of      Prisons,
https://www.bop.gov/inmateloc/ (last visited July 27, 2020).
6     R. Doc. 140 at 1.
7     Id.
8     Id.
9     Id.
                                  2
     Case 2:11-cr-00028-SSV-JCW Document 143 Filed 07/28/20 Page 3 of 5



“extraordinary and compelling reasons” that could warrant a reduction: a

“terminal illness” or a condition that “substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover”; (b) “[a]ge”—

starting at age 65; and (c) “[f]amily [c]ircumstances.” See U.S.S.G. § 1B1.13,

application note 1 (emphasis removed). The Guidelines also identify a

category of “[o]ther [r]easons,” but state that such reasons are “[a]s

determined by the Director of the Bureau of Prisons.” See id. § 1B1.13,

application note 1(D) (emphasis removed).

      Here, defendant does not show he fits into any of these categories. He

cites to no family circumstances, and he is only forty-five years of age. Neal

states that he is “currently considered high risk” but does not cite to any

specific medical issue, illness, or pre-existing condition. 10 Moreover, Neal

represents that he was already infected with COVID-19 three months ago. 11

Courts have repeatedly found that defendants who contract COVID-19 and

recover are not among those who fall within the guidelines or demonstrate

“extraordinary and compelling reasons,” meriting a reduction in their

sentence. See, e.g., United States v. Wagner, No. 4:18-cr-155, 2020 WL




10    R. Doc. 140 at 1.
11    Id.
                                      3
     Case 2:11-cr-00028-SSV-JCW Document 143 Filed 07/28/20 Page 4 of 5



4034009, at *4 (E.D. Tex. July 15, 2020); United States v. Gates, No. 3:17-

cr-150, 2020 WL 3159154, at *4 (S.D. Miss. June 12, 2020); United States v.

Russo, No. 16-cr-441, 2020 WL 1862294, at *8 (S.D.N.Y. April 14, 2020).

Because defendant has already contracted COVID-19 and seemingly

recovered, he fails to show that whatever conditions make him “high risk”

have “substantially diminishe[d] the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he [] is

not expected to recover.” U.S.S.G. § 1B1.13, application note 1 (emphasis

removed).

      Moreover, defendant represents that he has a “scheduled release date

to the halfway hous[e] on August 10, 2020,”12 or less than two weeks from

the date of this Order. Neal’s release to a halfway house will largely remedy

his concerns regarding being imprisoned during the pandemic, as those

concerns were focused on the conditions at Oakdale I FCI. 13 Even were the

Court to grant defendant’s motion and appoint a public defender to assist

Neal in filing a motion for compassionate release, such a motion may well be

moot before the Court could consider it.        This circumstance similarly

counsels against granting defendant’s motion.


12   R. Doc. 140 at 1.
13   See id. (seeking compassionate release because of “the extraordinary
circumstances we are facing in Oakdale Federal Prison”).
                                    4
   Case 2:11-cr-00028-SSV-JCW Document 143 Filed 07/28/20 Page 5 of 5



III. CONCLUSION

    For the foregoing reasons, the Court denies defendant’s motion.




        New Orleans, Louisiana, this _____
                                      28th day of July, 2020.


                   _____________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                   5
